Appeal from an order and judgment (one paper) of the Supreme Court, Cayuga County (Peter E. Corning, A.J.), entered February 18, 2004. The order and judgment, insofar as appealed from, dismissed the cross claims of defendant Town of Spring-port against defendant County of Cayuga.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Scharick v Reeves (13 AD3d 1131 [2004]). Present—Green, J.P., Scudder, Gorski, Lawton and Hayes, JJ.